Exhibit No. 10.1

 

UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220

 

Dear Ladies and Gentlemen:

 

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and the United
States Department of the Treasury (the “Investor”) intends to purchase from the
Company the Preferred Shares.

 

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Preferred Shares.  Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement — Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein.  Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined.  In the
event of any inconsistency between this letter agreement and the Securities
Purchase Agreement, the terms of this letter agreement shall govern.

 

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Preferred Shares
and the purchase by the Investor of the Preferred Shares pursuant to this letter
agreement and the Securities Purchase Agreement on the terms specified on
Schedule A hereto.

 

This letter agreement (including the Schedules hereto), the Securities Purchase
Agreement (including the Annexes thereto) and the Disclosure Schedules (as
defined in the Securities Purchase Agreement) constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof. This letter agreement constitutes the “Letter Agreement”
referred to in the Securities Purchase Agreement.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

 

* * *

 

UST Sequence No. 318

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

/s/ Herbert M. Allison, Jr.

 

 

Name: Herbert M. Allison, Jr.

 

 

Title: Asst. Secretary for Financial Stability

 

 

 

 

 

COMPANY:

 

 

 

 

 

CITIZENS BANCSHARES CORPORATION

 

 

 

 

 

By:

/s/ James E. Young

 

 

Name: James E. Young

 

 

Title: President and Chief Executive Officer

Date: September 17, 2010

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECURITIES PURCHASE AGREEMENT

 

STANDARD TERMS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

1.1

Definitions

2

1.2

Interpretation

4

 

 

 

ARTICLE II

 

PURCHASE; CLOSING

 

 

 

2.1

Purchase

4

2.2

Closing

4

2.3

Closing Conditions

5

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

3.1

Representations and Warranties of the Company

8

 

 

 

ARTICLE IV

 

COVENANTS

 

 

 

4.1

Affirmative Covenants

18

4.2

Negative Covenants

26

 

 

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

 

 

5.1

Purchase for Investment

27

5.2

Legends

27

5.3

Transfer of Preferred Shares

30

5.4

Rule 144; Rule 144A; 4(1½) Transactions

30

5.5

Depositary Shares

32

5.6

Expenses and Further Assurances

32

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

 

 

6.1

Termination

33

6.2

Survival

33

6.3

Amendment

35

6.4

Waiver of Conditions

35

6.5

Governing Law; Submission to Jurisdiction, etc

35

6.6

Notices

35

6.7

Assignment

37

6.8

Severability

37

6.9

No Third Party Beneficiaries

37

6.10

Specific Performance

37

 

ii

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

ANNEX A:

FORM OF OFFICER’S CERTIFICATE

 

ANNEX B:

FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

 

ANNEX C:

FORM OF WAIVER

 

ANNEX D:

FORM OF OPINION

 

ANNEX E:

REGISTRATION RIGHTS

 

ANNEX F:

FORM OF OFFICER’S CERTIFICATE (CDFI REQUIREMENTS)

 

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

 

 

Location of

Term

 

Definition

Affiliate

 

1.1

Agreement

 

Recitals

Appropriate Federal Banking Agency

 

1.1

Bank Holding Company

 

1.1

Bankruptcy Exceptions

 

3.1(e)

Benefit Plans

 

2.3(f)

Board of Directors

 

3.1(f)

Business Combination

 

6.7

business day

 

1.2

Capitalization Date

 

3.1(b)

CDCI

 

Recitals

CDFI

 

3.1(d)(ii)

CDFI Application

 

2.3(m)

CDFI Application Update

 

2.3(m)

Certificate of Designations

 

2.3(d)

Certified Entity

 

1.1

Charter

 

2.3(d)

Closing

 

2.2(a)

Closing Date

 

2.2(a)

Code

 

3.1(n)

Common Stock

 

3.1(b)

Company

 

Recitals

Company Financial Statements

 

2.3 (l)

Company Material Adverse Effect

 

1.1

Company Reports

 

3.1(i)(i)

Company Subsidiary; Company Subsidiaries

 

3.1(e)(ii)

Compensation Regulations

 

2.3(f)

control; controlled by; under common control with

 

1.1

Controlled Group

 

3.1(n)

CPP

 

3.1(x)

CPP/CDCI Securities

 

3.1(x)

Disclosure Schedule

 

1.1

Disclosure Update

 

2.3(k)

EESA

 

2.3(f)

ERISA

 

3.1(n)

Exchange Act

 

5.3

Federal Reserve

 

1.1

Fund

 

3.1(d)(ii)

GAAP

 

1.1

Governmental Entities

 

2.3(a)

Holders

 

5.4(a)

Indemnitee

 

5.4(b)

 

iv

--------------------------------------------------------------------------------


 

Information

 

4.1(c)(iii)

Investor

 

Recitals

Junior Stock

 

1.1

knowledge of the Company; Company’s knowledge

 

1.1

Letter Agreement

 

Recitals

MHA

 

4.1(i)

officers

 

1.1

Parity Stock

 

1.1

Plan

 

3.1(n)

Preferred Shares

 

Recitals

Preferred Stock

 

Recitals

Previously Disclosed

 

1.1

Proprietary Rights

 

3.1(u)

Purchase

 

Recitals

Purchase Price

 

2.1

Regulatory Agreement

 

3.1(s)

Relevant Period

 

2.3(f)

Savings and Loan Holding Company

 

1.1

Schedules

 

Recitals

SEC

 

3.1(k)

Section 4.1(e) Employee

 

4.1(e)(ii)

Securities Act

 

3.1(a)

Senior Executive Officers

 

1.1

Share Dilution Amount

 

1.1

Signing Date

 

1.1

subsidiary

 

1.1

Tax; Taxes

 

1.1

Transfer

 

5.3

 

v

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT — STANDARD TERMS

 

Recitals:

 

WHEREAS, the United States Department of the Treasury (the “Investor”) may from
time to time agree to purchase shares of preferred stock from eligible financial
institutions which elect to participate in the Community Development Capital
Initiative (“CDCI”);

 

WHEREAS, an eligible financial institution electing to participate in the CDCI
and issue securities to the Investor shall enter into a letter agreement (the
“Letter Agreement”) with the Investor which incorporates this Securities
Purchase Agreement — Standard Terms (the eligible financial institution
identified in the Letter Agreement, the “Company”);

 

WHEREAS, the Company agrees to support the availability of credit and financial
services to underserved populations and communities in the United States to
promote the expansion of small businesses and the creation of jobs in such
populations and communities;

 

WHEREAS, the Company agrees to work diligently, under existing and any future
programs, to modify the terms of residential mortgages as appropriate to
strengthen the health of the U.S. housing market;

 

WHEREAS, the Company intends to issue in a private placement the number of
shares of the series of its Preferred Stock (“Preferred Stock”) set forth on
Schedule A to the Letter Agreement (the “Preferred Shares”) and the Investor
intends to purchase (the “Purchase”) from the Company the Preferred Shares; and

 

WHEREAS, the Purchase will be governed by this Securities Purchase Agreement —
Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Purchase. This Securities
Purchase Agreement — Standard Terms (including the Annexes hereto) and the
Letter Agreement (including the Schedules thereto) are together referred to as
this “Agreement”.  All references in this Securities Purchase Agreement —
Standard Terms to “Schedules” are to the Schedules attached to the Letter
Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

Article I.                 ARTICLE I

 

1.1          Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.

 

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.

 

“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(q)).

 

“Bank Holding Company” means a company registered as such with the Board of
Governors of the Federal Reserve System (the “Federal Reserve”) pursuant to 12
U.S.C. §1842 and the regulations of the Federal Reserve promulgated thereunder.

 

“Certified Entity” means the Company or, if the Company itself has not been
certified by the Fund as a CDFI, each Affiliate of the Company that has been
certified by the CDFI  and is specified on Schedule A of the Letter Agreement.

 

“Company Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or financial condition of the Company and its
consolidated subsidiaries and each Certified Entity taken as a whole; provided,
however, that Company Material Adverse Effect shall not be deemed to include the
effects of (A) changes after the date of the Letter Agreement (the “Signing
Date”) in general business, economic or market conditions (including changes
generally in prevailing interest rates, credit availability and liquidity,
currency exchange rates and price levels or trading volumes in the United States
or foreign securities or credit markets), or any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism, in each case
generally affecting the industries in which the Company and its subsidiaries
operate, (B) changes or proposed changes after the Signing Date in generally
accepted accounting principles in the United States (“GAAP”), or authoritative
interpretations thereof, or (C) changes or proposed changes after the Signing
Date in securities, banking and other laws of general applicability or related
policies or interpretations of Governmental Entities (in the case of each of
these clauses (A), (B) and (C), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations); or (ii) the ability of the Company to consummate the
Purchase and other transactions contemplated by this Agreement and perform its
obligations hereunder or thereunder on a timely basis.

 

2

--------------------------------------------------------------------------------


 

“Disclosure Schedule” means that certain schedule to this Agreement delivered to
the Investor on or prior to the Signing Date, setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in Section 3.1.

 

“Junior Stock” means Common Stock and any other class or series of stock of the
Company the terms of which expressly provide that it ranks junior to the
Preferred Shares as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Company.

 

“knowledge of the Company” or “Company’s knowledge” means the actual knowledge
after reasonable and due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act) of the Company.

 

“Parity Stock” means any class or series of stock of the Company the terms of
which do not expressly provide that such class or series will rank senior or
junior to the Preferred Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company (in each case without
regard to whether dividends accrue cumulatively or non-cumulatively).

 

“Previously Disclosed” means information set forth on the Disclosure Schedule or
the Disclosure Update, as applicable; provided, however, that disclosure in any
section of such Disclosure Schedule or Disclosure Update, as applicable, shall
apply only to the indicated section of this Agreement except to the extent that
it is reasonably apparent from the face of such disclosure that such disclosure
is relevant to another section of this Agreement; provided, further, that the
existence of Previously Disclosed information, pursuant to a Disclosure Update,
shall neither obligate the Investor to consummate the Purchase nor limit or
affect any rights of or remedies available to the Investor.

 

“Savings and Loan Holding Company” means a company registered as such with the
Office of Thrift Supervision pursuant to 12 U.S.C. §1467(a) and the regulations
of the Office of Thrift Supervision promulgated thereunder.

 

“Senior Executive Officers” means the Company’s “senior executive officers” as
defined in Section 111 of EESA and the Compensation Regulations.

 

“Share Dilution Amount” means the increase in the number of diluted shares
outstanding (determined in accordance with GAAP, and as measured from the date
of the Company’s most recent consolidated financial statements prior to the
Closing Date) resulting from the grant, vesting or exercise of equity-based
compensation to employees and equitably adjusted for any stock split, stock
dividend, reverse stock split, reclassification or similar transaction.

 

“subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

 

3

--------------------------------------------------------------------------------


 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest, penalty or addition
imposed by any Governmental Entity.

 

1.2          Interpretation.  When a reference is made in this Agreement to
“Recitals”, “Articles”, “Sections”, or “Annexes” such reference shall be to a
Recital, Article or Section of, or Annex to, this Securities Purchase Agreement
— Standard Terms, and a reference to “Schedules” shall be to a Schedule to the
Letter Agreement, in each case, unless otherwise indicated.  The terms defined
in the singular have a comparable meaning when used in the plural, and vice
versa.  References to “herein”, “hereof”, “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise. The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation”.  No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
entered into between sophisticated parties advised by counsel.  All references
to “$” or “dollars” mean the lawful currency of the United States of America. 
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the
section.  References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York or the
District of Columbia generally are authorized or required by law or other
governmental actions to close.

 

Article II.               ARTICLE II

 

Purchase; Closing

 

2.1          Purchase.  On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to the Investor, and the Investor
agrees to purchase from the Company, at the Closing (as hereinafter defined),
the Preferred Shares for the price set forth on Schedule A (the “Purchase
Price”).

 

2.2          Closing.  (a)  On the terms and subject to the conditions set forth
in this Agreement, the closing of the Purchase (the “Closing”) will take place
at the location specified in Schedule A, at the time and on the date set forth
in Schedule A or as soon as practicable thereafter, or at such other place, time
and date as shall be agreed between the Company and the Investor.  The time and
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.

 

(b)  Subject to the fulfillment or waiver of the conditions to the Closing in
Section 2.3, at the Closing the Company will deliver the Preferred Shares as
evidenced by one or more certificates dated the Closing Date and bearing
appropriate legends as hereinafter provided for, in exchange for payment in full
of the Purchase Price by wire transfer of immediately available United States
funds to a bank account designated by the Company on Schedule A.

 

4

--------------------------------------------------------------------------------


 

2.3          Closing Conditions.  The obligation of the Investor to consummate
the Purchase is subject to the fulfillment (or waiver by the Investor) at or
prior to the Closing of each of the following conditions:

 

(a)           (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Purchase shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Preferred Shares as contemplated by this Agreement;

 

(b)           (i) the representations and warranties of the Company set forth
in  Section 3.1 shall be true and correct in all respects as though made on and
as of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct in all respects as of such other date) and (ii) the Company
shall have performed in all respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

 

(c)           the Company shall have delivered to the Investor a certificate
signed on behalf of the Company by a Senior Executive Officer certifying to the
effect that the conditions set forth in Section 2.3(b) have been satisfied, in
substantially the form attached hereto as Annex A;

 

(d)           the Company shall have duly adopted and filed with the Secretary
of State of its jurisdiction of organization or other applicable Governmental
Entity an amendment to its certificate or articles of incorporation, articles of
association, or similar organizational document (“Charter”) in substantially the
form attached hereto as Annex B (the “Certificate of Designations”) and the
Company shall have delivered to the Investor a copy of the filed Certificate of
Designations with appropriate evidence from the Secretary of State or other
applicable Governmental Entity that the filing has been accepted, or if a filed
copy is unavailable, a certificate signed on behalf of the Company by a Senior
Executive Officer certifying to the effect that the filing of the Certificate of
Designation has been accepted, in substantially the form attached hereto as
Annex A;

 

(e)           the Company shall have delivered to the Investor true, complete
and correct certified copies of the Charter and bylaws of the Company;

 

5

--------------------------------------------------------------------------------


 

(f)            (i) the Company shall have effected such changes to its
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to its Senior Executive Officers
and any other employee of the Company or its Affiliates subject to Section 111
of the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, or otherwise from time to time (“EESA”),
as implemented by any guidance, rule or regulation thereunder, as the same shall
be in effect from time to time (collectively, the “Compensation Regulations”)
(and to the extent necessary for such changes to be legally enforceable, each of
its Senior Executive Officers and other employees shall have duly consented in
writing to such changes), as may be necessary, during the period in which any
obligation of the Company arising from financial assistance under the Troubled
Asset Relief Program remains outstanding (such period, as it may be further
described in the Compensation Regulations, the “Relevant Period”), in order to
comply with Section 111 of EESA or the Compensation Regulations, and (ii) the
Investor shall have received a certificate signed on behalf of the Company by a
Senior Executive Officer certifying to the effect that the condition set forth
in Section 2.3(f)(i) has been satisfied, in substantially the form attached
hereto as Annex A;

 

(g)           each of the Company’s Senior Executive Officers and any other
employee of the Company or its Affiliates subject to Section 111 of EESA shall
have delivered to the Investor a written waiver in the form attached hereto as
Annex C releasing the Investor and the Company from any claims that such Senior
Executive Officer or other employee may otherwise have as a result of the
modification of, or the agreement of the Company hereunder to modify, the terms
of any Benefit Plans with respect to its Senior Executive Officers or other
employees to eliminate any provisions of such Benefit Plans that would not be in
compliance with the requirements of Section 111 of EESA as implemented by the
Compensation Regulations;

 

(h)           the Company shall have delivered to the Investor a written opinion
from counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Closing Date, in substantially the form attached
hereto as Annex D;

 

(i)            the Company shall have delivered certificates in proper form or,
with the prior consent of the Investor, evidence of shares in book-entry form,
evidencing the Preferred Shares to Investor or its designee(s);

 

(j)            the Company and the Company Subsidiaries shall have taken all
necessary action to ensure that the Company and the Company Subsidiaries and
their executive officers, respectively, are in compliance with (i) all
guidelines put forth by the Investor with respect to transparency, reporting and
monitoring and (ii) the provisions of EESA and any federal law respecting EESA,
including the Employ American Workers Act (Section 1611 of Division A, Title XVI
of the American Recovery and Reinvestment Act of 2009), Public Law No. 111-5,
effective as of February 17, 2009, and all rules, regulations and guidance
issued thereunder;

 

6

--------------------------------------------------------------------------------


 

(k)           the Company shall have delivered to the Investor a copy of the
Disclosure Schedule on or prior to the Signing Date and, to the extent that any
information set forth on the Disclosure Schedule needs to be updated or
supplemented to make it true, complete and correct as of the Closing Date,
(i) the Company shall have delivered to the Investor an update to the Disclosure
Schedule (the “Disclosure Update”), setting forth any information necessary to
make the Disclosure Schedule true, correct and complete as of the Closing Date
and (ii) the Investor, in its sole discretion, shall have approved the
Disclosure Update, provided, however, that the delivery and acceptance of the
Disclosure Update shall not limit or affect any rights of or remedies available
to the Investor;

 

(l)            the Company shall have delivered to the Investor on or prior to
the Signing Date each of the consolidated financial statements of the Company
and its consolidated subsidiaries for each of the last three completed fiscal
years of the Company (which shall be audited to the extent audited financial
statements are available prior to the Signing Date) and each completed quarterly
period since the last completed fiscal year (collectively, the “Company
Financial Statements”); and

 

(m)          the Company shall have delivered to the Investor prior to the
Signing Date either (i) a true, complete and correct certified copy of each CDFI
Certification Application that each Certified Entity submitted to the Fund in
connection with its certification as a CDFI along with any updates to the CDFI
Certification Application necessary to make it true, complete and correct as of
the Signing Date or (ii), to the extent a copy of the CDFI Certification
Application that any Certified Entity submitted to the Fund in connection with
its certification as a CDFI is not available, a newly completed CDFI
Certification Application with respect to such Certified Entity true, complete
and correct as of the Signing Date (the CDFI Certification Application delivered
to the Investor pursuant to this Section 2.3(m), the “CDFI Application”), and,
to the extent any information set forth in the CDFI Application is not true,
complete and correct as of the Closing Date, the Company shall have delivered to
the Investor an update to the CDFI Application (the “CDFI Application Update”),
setting forth any information necessary to make the information set forth in the
CDFI Application true, correct and complete as of the Closing Date.

 

7

--------------------------------------------------------------------------------


 

Article III.             ARTICLE III

 

Representations and Warranties

 

3.1          Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants to the Investor that
as of the Signing Date and as of the Closing Date (or such other date specified
herein):

 

(a)           Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own, operate and lease its properties and conduct its business in
all material respects as it is being currently conducted, and except as has not,
individually or in the aggregate, had and would not reasonably be expected to
have a Company Material Adverse Effect, has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; each Certified Entity
(if not the Company) and each subsidiary of the Company that would be considered
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”), has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization.  The Charter and bylaws of the Company and each Certified Entity
(if not the Company), copies of which have been provided to the Investor prior
to the Signing Date, are true, complete and correct copies of such documents as
in full force and effect as of the Signing Date and as of the Closing Date.

 

(b)           Capitalization.  The authorized capital stock of the Company, and
the outstanding capital stock of the Company (including securities convertible
into, or exercisable or exchangeable for, capital stock of the Company) as of
the most recent fiscal month-end preceding the Signing Date (the “Capitalization
Date”) is set forth on Schedule B.  The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights). As of the Signing Date, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire its common stock (“Common Stock”) or other
capital stock that is not reserved for issuance as specified on Schedule B, and
the Company has not made any other commitment to authorize, issue or sell any
Common Stock or other capital stock.  Since the Capitalization Date, the Company
has not issued any shares of Common Stock or other capital stock, other than
(i) shares issued upon the exercise of stock options or delivered under other
equity-based awards or other convertible securities or warrants which were
issued and outstanding on the Capitalization Date and disclosed on Schedule B,
and (ii) shares disclosed on Schedule B.  Each holder of 5% or more of any class
of capital stock of the Company and such holder’s primary address are set forth
on Schedule B.

 

8

--------------------------------------------------------------------------------


 

(c)           Preferred Shares.  The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of Preferred
Stock, whether or not designated, issued or outstanding, with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.

 

9

--------------------------------------------------------------------------------


 

(d)           Community Development Financial Institution Status; Domestic
Ownership.

 

The Company collectively with all of its “Affiliates” (within the meaning of 12
C.F.R. 1805.104) satisfies the requirements of 12 C.F.R. 1805.200(b).

 

Each Certified Entity (A) is a regulated community development financial
institution (a “CDFI”) currently certified by the Community Development
Financial Institution Fund (the “Fund”) of the United States Department of the
Treasury pursuant to 12 C.F.R. 1805.201(a) as having satisfied the eligibility
requirements of the Fund’s Community Development Financial Institutions Program
and (B) satisfies the eligibility requirements for a CDFI set forth in 12 C.F.R.
1805.201 (b)(1) — (6).

 

The Company is not a Bank Holding Company, Savings and Loan Holding Company,
bank or savings association controlled (within the meaning of the Bank Holding
Company Act of 1956 (12 U.S.C. 1841(a)(2)) and 12 C.F.R. 225(a)(i) in the case
of Bank Holding Companies and banks and the Home Owners’ Loan Act of 1933 (12
U.S.C. 1467a (a)(2)) and 12 C.F.R. 583.7 in the case of Savings and Loan Holding
Companies and savings associations) by a foreign bank or company.

 

(e)           Authorization, Enforceability.

 

(i)       The Company has the corporate power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder (which
includes the issuance of the Preferred Shares).  The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and its stockholders, and no further
approval or authorization is required on the part of the Company.  This
Agreement is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to any limitations by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a 
proceeding at law or in equity (“Bankruptcy Exceptions”).

 

10

--------------------------------------------------------------------------------


 

(ii)      The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby and
compliance by the Company with the provisions hereof, will not (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any subsidiary of the
Company or Certified Entity (if not the Company) (each subsidiary or Certified
Entity, a “Company Subsidiary” and, collectively, the “Company Subsidiaries”)
under any of the terms, conditions or provisions of (x) its organizational
documents or (y) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
Company Subsidiary is a party or by which it or any Company Subsidiary may be
bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(B) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
Subsidiary or any of their respective properties or assets except, in the case
of clauses (A)(y) and (B), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.

 

(iii)     Other than the filing of the Certificate of Designations with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such as have been made or obtained,
no notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation by the Company of the Purchase
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

(f)            Anti-takeover Provisions and Rights Plan.  The Board of Directors
of the Company (the “Board of Directors”) has taken all necessary action to
ensure that the transactions contemplated by this Agreement and the consummation
of the transactions contemplated hereby will be exempt from any anti-takeover or
similar provisions of the Company’s Charter and bylaws, and any other provisions
of any applicable “moratorium”, “control share”, “fair price”, “interested
stockholder” or other anti-takeover laws and regulations of any jurisdiction.

 

(g)           No Company Material Adverse Effect.  Since the last day of the
last completed fiscal period for which financial statements are included in the
Company Financial Statements, no fact, circumstance, event, change, occurrence,
condition or development has occurred that, individually or in the aggregate,
has had or would reasonably be expected to have a Company Material Adverse
Effect, except as disclosed on Schedule C.

 

11

--------------------------------------------------------------------------------


 

(h)           Company Financial Statements.  The Company Financial Statements
present fairly in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates indicated therein
and the consolidated results of their operations for the periods specified
therein; and except as stated therein, such financial statements (i) were
prepared in conformity with GAAP applied on a consistent basis (except as may be
noted therein) and (ii) have been prepared from, and are in accordance with, the
books and records of the Company and the Company Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

(i)            Reports.

 

(i)    Since December 31, 2008, the Company and each Company Subsidiary has
filed all reports, registrations, documents, filings, statements and
submissions, together with any amendments thereto, that it was required to file
with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all fees and assessments due and payable in connection
therewith, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.  As of their
respective dates of filing, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities.

 

(ii)   The records, systems, controls, data and information of the Company and
the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 3.1(i)(ii).  The Company (A) has implemented and maintains adequate
disclosure controls and procedures to ensure that material information relating
to the Company, including the consolidated Company Subsidiaries, is made known
to the chief executive officer and the chief financial officer of the Company by
others within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the Signing Date, to the Company’s outside auditors and the
audit committee of the Board of Directors (x) any significant deficiencies and
material weaknesses in the design or operation of internal controls that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

(j)            No Undisclosed Liabilities.  Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for (i)
liabilities that have arisen since the last fiscal year end in the ordinary and
usual course of business and consistent with past practice and (ii) liabilities
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

(k)           Offering of Securities.  Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Preferred Shares under the Securities
Act, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) promulgated thereunder), which might subject the offering, issuance
or sale of any of the Preferred Shares to Investor pursuant to this Agreement to
the registration requirements of the Securities Act.

 

(l)            Litigation and Other Proceedings.  Except (i) as set forth on
Schedule D or (ii) as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, there is no (A) pending or,
to the knowledge of the Company, threatened, claim, action, suit, investigation
or proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject nor is the Company or any Company Subsidiary subject to
any order, judgment or decree or (B) unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.

 

(m)          Compliance with Laws.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary.  Except as set forth on Schedule E, the
Company and the Company Subsidiaries have complied in all respects and are not
in default or violation of, and none of them is, to the knowledge of the
Company, under investigation with respect to or, to the knowledge of the
Company, have been threatened to be charged with or given notice of any
violation of, any applicable domestic (federal, state or local) or foreign law,
statute, ordinance, license, rule, regulation, policy or guideline, order,
demand, writ, injunction, decree or judgment of any Governmental Entity, other
than such noncompliance, defaults or violations that would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.  Except for statutory or regulatory restrictions of general application
or as set forth on Schedule E, no Governmental Entity has placed any restriction
on the business or properties of the Company or any Company Subsidiary that
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(n)           Employee Benefit Matters.  Except as would not reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (i) each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (ii) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (ii), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including any Plan that is a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service with respect to
its qualified status that has not been revoked, or such a determination letter
has been timely applied for but not received by the Signing Date, and nothing
has occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.

 

(o)           Taxes.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns (together with any schedules and
attached thereto) required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, (ii) all such Tax
returns (together with any schedules and attached thereto) are true, complete
and correct in all material respects and were prepared in compliance with all
applicable laws and (iii) no Tax deficiency has been determined adversely to the
Company or any of the Company Subsidiaries, nor does the Company have any
knowledge of any Tax deficiencies.

 

15

--------------------------------------------------------------------------------


 

(p)           Properties and Leases.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
the Company and the Company Subsidiaries have good and marketable title to all
real properties and all other properties and assets owned by them, in each case
free from liens (including, without limitation, liens for Taxes), encumbrances,
claims and defects that would affect the value thereof or interfere with the use
made or to be made thereof by them.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries hold all leased real or personal property
under valid and enforceable leases with no exceptions that would interfere with
the use made or to be made thereof by them.

 

(q)           Environmental Liability.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect:

 

there is no legal, administrative, or other proceeding, claim or action of any
nature seeking to impose, or that would reasonably be expected to result in the
imposition of, on the Company or any Company Subsidiary, any liability relating
to the release of hazardous substances as defined under any local, state or
federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary;

 

to the Company’s knowledge, there is no reasonable basis for any such
proceeding, claim or action; and

 

neither the Company nor any Company Subsidiary is subject to any agreement,
order, judgment or decree by or with any court, Governmental Entity or third
party imposing any such environmental liability.

 

(r)            Risk Management Instruments.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions.  Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

 

16

--------------------------------------------------------------------------------


 

(s)            Agreements with Regulatory Agencies.  Except as set forth on
Schedule F, neither the Company nor any Company Subsidiary is subject to any
material cease-and-desist or other similar order or enforcement action issued
by, or is a party to any material written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2006, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies or procedures, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been advised since December 31, 2006, by any such Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.  The Company and each Company Subsidiary is in compliance
in all material respects with each Regulatory Agreement to which it is party or
subject, and neither the Company nor any Company Subsidiary has received any
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement.

 

(t)            Insurance.  The Company and the Company Subsidiaries are insured
with reputable insurers against such risks and in such amounts as the management
of the Company reasonably has determined to be prudent and consistent with
industry practice.  The Company and the Company Subsidiaries are in material
compliance with their insurance policies and are not in default under any of the
material terms thereof, each such policy is outstanding and in full force and
effect, all premiums and other payments due under any material policy have been
paid, and all claims thereunder have been filed in due and timely fashion,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

 

(u)           Intellectual Property.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any of the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2007, alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

(v)           Brokers and Finders.  The Investor has no liability for any
amounts that any broker, finder or investment banker is entitled to for any
financial advisory, brokerage, finder’s or other fee or commission in connection
with this Agreement or the transactions contemplated hereby based upon
arrangements made by or on behalf of the Company or any Company Subsidiary.

 

(w)          Disclosure Schedule.  The Company has delivered the Disclosure
Schedule and, if applicable, the Disclosure Update to the Investor and the
information contained in the Disclosure Schedule, as modified by the information
contained in the Disclosure Update, if applicable, is true, complete and
correct.

 

(x)           CPP/CDCI Securities.  To the extent that the Company participated
in the Troubled Asset Relief Program Capital Purchase Program (“CPP”) or the
CDCI prior to the Signing Date and the Company has any Preferred Stock or other
securities issued in connection with its participation in the CPP or the CDCI
(the “CPP/CDCI Securities”) outstanding, the Company has (i) not breached any
representation, warranty or covenant set forth in any of the documents governing
the CPP/CDCI Securities or its sale to Investor and (ii) paid to Investor all
accrued and unpaid dividends and/or interest then due on the CPP/CDCI
Securities.

 

Article IV.              ARTICLE IV

 

COVENANTS

 

4.1          Affirmative Covenants.  The Company hereby covenants and agrees
with Investor that:

 

(a)           Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Purchase as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

 

(b)           Certain Notifications Until Closing.  From the Signing Date until
the Closing, the Company shall promptly notify the Investor of (i) any fact,
event or circumstance of which it is aware and which would reasonably be
expected to cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any material respect or to cause
any covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 4.1(b) shall not limit or affect any rights of or remedies available to
the Investor.

 

18

--------------------------------------------------------------------------------


 

(c)           Access, Information and Confidentiality.

 

From the Signing Date until the date when the Investor owns an amount of
Preferred Shares having an aggregate liquidation value of less than 10% of the
Purchase Price, the Company will permit the Investor and its agents,
consultants, contractors and advisors (x) acting through the Appropriate Federal
Banking Agency, or otherwise to the extent necessary to evaluate, manage, or
transfer its investment in the Company, to examine the corporate books, Tax
returns (including all schedules and attached thereto) and other information
reasonably requested by Investor relating to Taxes and make copies thereof and
to discuss the affairs, finances and accounts of the Company and the Company
Subsidiaries with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Investor may reasonably
request and (y) to review any information material to the Investor’s investment
in the Company provided by the Company to its Appropriate Federal Banking
Agency.  Any investigation pursuant to this Section 4.1(c) shall be conducted
during normal business hours and in such manner as not to interfere unreasonably
with the conduct of the business of the Company, and nothing herein shall
require the Company or any Company Subsidiary to disclose any information to the
Investor to the extent (A) prohibited by applicable law or regulation, or (B)
that such disclosure would reasonably be expected to cause a violation of any
agreement to which the Company or any Company Subsidiary is a party or would
cause a risk of a loss of privilege to the Company or any Company Subsidiary
(provided that the Company shall use commercially reasonable efforts to make
appropriate substitute disclosure arrangements under circumstances where the
restrictions in this clause (i) apply).

 

(ii)      From the Signing Date until the date on which all of the Preferred
Shares have been redeemed in whole, the Company will deliver, or will cause to
be delivered, to the Investor:

 

(A)          as soon as available after the end of each fiscal year of the
Company, and in any event within 90 days thereafter, a consolidated balance
sheet of the Company as of the end of such fiscal year, and consolidated
statements of income, retained earnings and cash flows of the Company for such
year, in each case prepared in accordance with GAAP and setting forth in each
case in comparative form the figures for the previous fiscal year of the Company
and which shall be audited to the extent audited financial statements are
available;(1)

 

(B)          as soon as available after the end of the first, second and third
quarterly periods in each fiscal year of the Company, a copy of any quarterly
reports provided to other stockholders of the Company or Company management by
the Company;

 

(C)          as soon as available after the Company receives any assessment of
the Company’s internal controls, a copy of such assessment;

 

--------------------------------------------------------------------------------

(1)  To the extent that the Company informed the Investor on the Signing Date
that it does not prepare financial statements in accordance with GAAP in the
ordinary course, the Investor may consider other annual financial reporting
packages acceptable to it in its sole discretion.

 

19

--------------------------------------------------------------------------------


 

(D)          annually on a date specified by the Investor, a completed survey,
in a form specified by the Investor, providing, among other things, a
description of how the Company has utilized the funds the Company received
hereunder in connection with the sale of the Preferred Shares and the effects of
such funds on the operations and status of the Company;

 

(E)           as soon as such items become effective, any amendments to the
Charter, bylaws or other organizational documents of the Company; and

 

(F)           at the same time as such items are sent to any stockholders of the
Company, copies of any information or documents sent by the Company to its
stockholders.

 

(iii)     The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process.  The Investor understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.

 

(iv)    The Investor’s information rights pursuant to Section 4.1(c)(ii)(A),
(B), (C), (E) and (F) and the Investor’s right to receive certifications from
the Company pursuant to Section 4.1(d)(ii) may be assigned by the Investor to a
transferee or assignee of the Preferred Shares with a liquidation preference of
no less than an amount equal to 2% of the initial aggregate liquidation
preference of the Preferred Shares.

 

(v)     From the Signing Date until the date when the Investor no longer owns
any Preferred Shares, the Company shall permit, and shall cause each of the
Company’s Subsidiaries to permit (A) the Investor and its agents, consultants,
contractors and advisors, (B) the Special Inspector General of the Troubled
Asset Relief Program, and (C) the Comptroller General of the United States
access to personnel and any books, papers, records or other data, in each case,
to the extent relevant to ascertaining compliance with the financing terms and
conditions; provided that prior to disclosing any information pursuant to clause
(B) or (C), the Special Inspector General of the Troubled Asset Relief Program
and the Comptroller General of the United States shall have agreed, with respect
to documents obtained under this Agreement in furtherance of its function, to
follow applicable law and regulation (and the applicable customary policies and
procedures) regarding the dissemination of confidential materials, including
redacting confidential information from the public version of its reports and
soliciting the input from the Company as to information that should be afforded
confidentiality, as appropriate.

 

20

--------------------------------------------------------------------------------


 

(vi)    Nothing in this Section shall be construed to limit the authority that
the Special Inspector General of the Troubled Asset Relief Program, the
Comptroller General of the United States or any other applicable regulatory
authority has under law.

 

(d)           CDFI Requirements.

 

(i)       From the Signing Date until the date on which all of the Preferred
Shares have been redeemed in whole, each Certified Entity shall (A) be certified
by the Fund as a CDFI; (B) together with its Affiliates collectively meet the
eligibility requirements of 12 C.F.R. 1805.200(b); (C) have a primary mission of
promoting community development, as may be determined by Investor from time to
time, based on criteria set forth in 12 C.F.R. 1805.201(b)(1); (D) provide
Financial Products, Development Services, and/or other similar financing as a
predominant business activity in arm’s-length transactions; (E) serve a Target
Market by serving one or more Investment Areas and/or Targeted Populations as
may be determined by Investor from time to time, substantially in the manner set
forth in 12 C.F.R. 1805.201(b)(3); (F) provide Development Services in
conjunction with its Financial Products, directly, through an Affiliate or
through a contract with a third-party provider; (G) maintain accountability to
residents of the applicable Investment Area(s) or Targeted Population(s) through
representation on its governing Board of Directors or otherwise; and (H) remain
a non-governmental entity which is not an agency or instrumentality of the
United States of America, or any State or political subdivision thereof, as
described in 12 C.F.R. 1805.201(b)(6) and within the meaning of any supplemental
regulations or interpretations of 12 C.F.R. 1805.201(b)(6) or such supplemental
regulations published by the Fund.  Notwithstanding any other provision hereof,
as used in this Section 4.1(d), the terms “Affiliates”; “Financial Products”;
“Development Services”; “Target Market”; “Investment Areas”; and “Targeted
Populations” have the meanings ascribed to such terms in 12 C.F.R. 1805.104.

 

21

--------------------------------------------------------------------------------


 

(ii)                 From the Signing Date until the date on which all of the
Preferred Shares have been redeemed in whole, the Company shall deliver to
Investor (1) (x) on the date that is 180 days after the Closing Date and
(y) annually on the same date on which the Company delivers the documentation
required under Section 4.1(c)(ii)(A) to the Investor, a certificate signed on
behalf of the Company by a Senior Executive Officer, in substantially the form
attached hereto as Annex F, certifying (A) that the Company and each Certified
Entity remains in compliance with the covenants set forth in Section 4.1(d)(i);
(B) that the information in the CDFI Application, as modified by any updates to
the CDFI Application provided by the Company to the Investor on or prior to the
date of such certificate, with respect to the covenants set forth in
Section 4.1(d)(i)(B) and Section 4.1(d)(i)(D) remains true, correct and complete
as of such date or, to the extent any information set forth in the CDFI
Application, as modified by any updates to the CDFI Application provided by the
Company to the Investor on or prior to the date of such certificate, with
respect to such covenants needs to be updated or supplanted to make it true,
complete and correct as of such date, that an updated narrative to the CDFI
Application setting forth any information necessary to make the information set
forth in the CDFI Application is true, complete and correct as of such date;
(C) either (a) that the contracts and material agreements entered into by each
Certified Entity with respect to Development Services previously disclosed to
the Investor remain in effect or (b) that attached are any new contracts and
material agreements entered into by the Certified Entity with respect to
Development Services; (D) a list of the names and addresses of the individuals
which comprise the board of directors of each Certified Entity as of such date
and, to the extent any of such individuals was not a member of the board of
directors of such Certified Entity as of the last certification to the Investor,
a narrative describing such individual’s relationship to the applicable
Investment Area(s) and Targeted Population(s) or, if such Certified Entity
maintains accountability to residents of the applicable Investment Area(s) or
Target Population(s) through means other than representation on its governing
board of directors and such means have changed since the date of the last
certification to the Investor, a narrative describing such change; (E) that each
Certified Entity is not an agency of the United States of America, or any State
or political subdivision thereof, as described in 12 C.F.R. 1805.201(b)(6) and
within the meaning of any supplemental regulations or interpretations of 12
C.F.R. 1805.201(b)(6) or such supplemental regulations published by the Fund and
(F) that the Company remains in compliance with the covenants set forth in
Section 4.1(f) and Section 4.1(m) and (2) within five (5) business days of
receipt, copies of any notices, correspondence or other written communication
between each Certified Entity and the Fund, including any form that such
Certified Entity is required to provide to the Fund due to the occurrence of a
“Material Event” within the meaning of the Fund’s CDFI Certification Procedures.

 

(iii)              The Company shall immediately notify the Investor upon the
occurrence of any breach of any of the covenants set forth in Section 4.1(d).

 

22

--------------------------------------------------------------------------------


 

(e)                                  Executive Compensation.

 

(i)                    Benefit Plans.  During the Relevant Period, the Company
shall take all necessary action to ensure that the Benefit Plans of the Company
and its Affiliates comply in all respects with, and shall take all other actions
necessary to comply with, Section 111 of EESA as implemented by the Compensation
Regulations, and neither the Company nor any of its Affiliates shall adopt any
new Benefit Plan (x) that does not comply therewith or (y) that does not
expressly state and require that such Benefit Plan and any compensation
thereunder shall be subject to any relevant Compensation Regulations adopted,
issued or released on or after the date any such Benefit Plan is adopted.  To
the extent that EESA and/or the Compensation Regulations are amended or
otherwise change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, or that requires other actions, the Company and its
Affiliates shall effect such changes to its or their Benefit Plans, and take
such other actions, as promptly as practicable after it has actual knowledge of
such amendments or changes in order to be in compliance with this
Section 4.1(e) (and shall be deemed to be in compliance for a reasonable period
to effect such changes).  In addition, the Company and its Affiliates shall take
all necessary action, other than to the extent prohibited by applicable law or
regulation applicable outside of the United States, to ensure that the
consummation of the transactions contemplated by this Agreement will not
accelerate the vesting, payment or distribution of any equity-based awards,
deferred cash awards or any nonqualified deferred compensation payable by the
Company or any of its Affiliates.

 

(ii)                 Additional Waivers.  After the Closing Date, in connection
with the hiring or promotion of a Section 4.1(e) Employee and/or the
promulgation of applicable Compensation Regulations or otherwise, to the extent
any Section 4.1(e) Employee shall not have executed a waiver in a form
satisfactory to the Investor with respect to the application to such
Section 4.1(e) Employee of the Compensation Regulations, the Company shall use
its best efforts to (x) obtain from such Section 4.1(e) Employee a waiver in
substantially the form attached hereto as Annex C and (y) deliver such waiver to
the Investor as promptly as possible, in each case within sixty days of such
Section 4.1(e) Employee’s becoming subject to the requirements of this section. 
“Section 4.1(e) Employee” means (A) each Senior Executive Officer and (B) any
other employee of the Company or any of its Affiliates determined at any time to
be subject to Section 111 of EESA as implemented by the Compensation
Regulations.

 

(iii)              Clawback.  In the event that any Section 4.1(e) Employee
receives a payment in contravention of the provisions of this Section 4.1(e),
the Company shall promptly provide such individual with written notice that the
amount of such payment must be repaid to the Company in full within fifteen
business days following receipt of such notice or such earlier time as may be
required by the Compensation Regulations and shall promptly inform the Investor
(x) upon discovering that a payment in contravention of this Section 4.1(e) has
been made and (y) following the repayment to the Company of such amount, and
shall take such other actions as may be necessary to comply with the
Compensation Regulations.

 

23

--------------------------------------------------------------------------------


 

(iv)             Limitation on Deductions.  During the Relevant Period, the
Company agrees that it shall not claim a deduction for remuneration for federal
income tax purposes in excess of $500,000 for each Senior Executive Officer that
would not be deductible if Section 162(m)(5) of the Code applied to the Company.

 

(f)                                   Bank and Thrift Holding Company Status. 
If the Company is a Bank Holding Company or a Savings and Loan Holding Company
on the Signing Date, then the Company shall maintain its status as a Bank
Holding Company or Savings and Loan Holding Company, as the case may be, for as
long as the Investor owns any Preferred Shares.  The Company shall redeem all
Preferred Shares held by the Investor prior to terminating its status as a Bank
Holding Company or Savings and Loan Holding Company, as applicable.

 

(g)                                  Predominantly Financial.  For as long as
the Investor owns any Preferred Shares, the Company, to the extent it is not
itself an insured depository institution, agrees to remain predominantly engaged
in financial activities.  A company is predominantly engaged in financial
activities if the annual gross revenues derived by the company and all
subsidiaries of the company (excluding revenues derived from subsidiary
depository institutions), on a consolidated basis, from engaging in activities
that are financial in nature or are incidental to a financial activity under
subsection (k) of Section 4 of the Bank Holding Company Act of 1956 (12 U.S.C.
1843(k)) represent at least 85 percent of the consolidated annual gross revenues
of the company.

 

(h)                                 Capital Covenant.  From the Signing Date
until the date on which all of the Preferred Shares have been redeemed in whole,
the Company and the Company Subsidiaries shall maintain such capital as may be
necessary to meet the minimum capital requirements of the Appropriate Federal
Banking Agency, as in effect from time to time.

 

(i)                                     HAMP Modifications.  The Company shall
take all necessary action to ensure that (A) from and after the date the Company
or any Company Subsidiary that services residential mortgage loans has 100 or
more residential mortgage loans not owned or guaranteed by Fannie Mae or Freddie
Mac which have been past due for 60 or more days, the Company or such Company
Subsidiary shall, to the extent such programs are open for participation,
(1) participate in the United States Department of the Treasury’s Making Home
Affordable (“MHA”) program, including MHA’s Second Lien Modification Program and
(2) immediately execute a Commitment to Purchase Financial Instrument and
Servicer Participation Agreement (in such form as may be set forth on the MHA
website at www.hmpadmin.com from time to time) with Fannie Mae (acting as the
United States Department of the Treasury’s fiscal agent) and (B) if the Company
or any Company Subsidiary owns mortgage loans that are serviced by a
non-affiliated mortgage servicer, the Company or such Company Subsidiary shall
consent to any MHA modification request made by such mortgage servicer.

 

24

--------------------------------------------------------------------------------


 

(j)                                    Reporting Requirements.  Prior to the
date on which all of the Preferred Shares have been redeemed in whole, the
Company covenants and agrees that, at all times on or after the Closing Date,
(i) to the extent it is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, it shall comply with the terms and conditions set
forth in Annex E or (ii) as soon as practicable after the date that the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, it shall comply with the terms and conditions set forth in Annex
E.

 

(k)                                 Compliance with Employ American Workers
Act.  The Company shall agree to comply, and take all necessary action to ensure
that any Company Subsidiary complies, in all respects with the provisions of
EESA and any federal law respecting EESA, including the Employ American Workers
Act (Section 1611 of Division A, Title XVI of the American Recovery and
Reinvestment Act of 2009), Public Law No. 111-5, effective as of February 17,
2009, as implemented by any rules, regulation or guidance thereunder, as such
may be amended or supplemented from time to time, and any applicable guidance of
the United States Department of the Treasury with respect thereto.

 

(l)                                     Transfer of Proceeds to Certified
Entities.  If the Company is not a Certified Entity, the Company shall
immediately transfer to its related Certified Entities, as capital
contributions, any proceeds it receives in connection with the sale of Preferred
Shares.

 

(m)                             Control by Foreign Bank or Company.  Prior to
the date on which all of the Preferred Shares have been redeemed in whole, the
Company shall not be controlled (within the meaning of the Bank Holding Company
Act of 1956 (12 U.S.C. 1841(a)(2)) and 12 C.F.R. 225(a)(i) in the case of Bank
Holding Companies and banks and the Home Owners’ Loan Act of 1933 (12 U.S.C.
1467a(a)(2)) and 12 C.F.R. 583.7 in the case of Savings and Loan Holding
Companies and savings associations) by a foreign bank or company.

 

25

--------------------------------------------------------------------------------


 

4.2                               Negative Covenants.  The Company hereby
covenants and agrees with the Investor that:

 

(a)                                 Certain Transactions.

 

(i)                    The Company shall not merge or consolidate with, or sell,
transfer or lease all or substantially all of its property or assets to, any
other party unless the successor, transferee or lessee party (or its ultimate
parent entity), as the case may be (if not the Company), expressly assumes the
due and punctual performance and observance of each and every covenant,
agreement and condition of this Agreement to be performed and observed by the
Company.

 

(ii)                 Without the prior written consent of the Investor, until
such time as the Investor shall cease to own any Preferred Shares, the Company
shall not permit any of its “significant subsidiaries” (as such term is defined
in Rule 12b-2 promulgated under the Exchange Act) to (i) engage in any merger,
consolidation, statutory share exchange or similar transaction following the
consummation of which such significant subsidiary is not wholly-owned by the
Company, (ii) dissolve or sell all or substantially all of its assets or
property other than in connection with an internal reorganization or
consolidation involving wholly-owned subsidiaries of the Company or (iii) issue
or sell any shares of its capital stock or any securities convertible or
exercisable for any such shares, other than issuances or sales in connection
with an internal reorganization or consolidation involving wholly-owned
subsidiaries of the Company.

 

(b)                                 Restriction on Dividends and Repurchases.

 

(i)                    The Company covenants and agrees that it shall not
violate any of the restrictions on dividends, distributions, redemptions,
repurchases, acquisitions and related actions set forth in the Certificate of
Designations, which are incorporated by reference herein as if set forth in
full.

 

(ii)                 During the period beginning on the eighth anniversary of
the Closing and ending on the date on which the Investor no longer owns any of
the Preferred Shares, neither the Company nor any Company Subsidiary shall,
without the consent of the Investor, (i) declare or pay any dividend or make any
distribution on capital stock or other equity securities of any kind of the
Company or any Company Subsidiary; or (ii) redeem, purchase or acquire any
shares of Common Stock or other capital stock or other equity securities of any
kind of the Company or any Company Subsidiary, or any trust preferred securities
issued by the Company or any Affiliate of the Company, other than
(A) redemptions, purchases or other acquisitions of the Preferred Shares,
(B) regular dividends on shares of preferred stock in accordance with the terms
thereof and which are permitted under the terms of the Preferred Shares, or
(C) dividends or distributions by any wholly-owned Company Subsidiary.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Related Party Transactions.  Until such
time as the Investor ceases to own any debt or equity securities of the Company,
including the Preferred Shares, the Company and the Company Subsidiaries shall
not enter into transactions with Affiliates or related persons (within the
meaning of Item 404 under the SEC’s Regulation S-K) unless (A) such transactions
are on terms no less favorable to the Company and the Company Subsidiaries than
could be obtained from an unaffiliated third party, and (B) have been approved
by the audit committee of the Board of Directors or comparable body of
independent directors of the Company, or if there are no independent directors,
the Board of Directors, provided that the Board of Directors shall maintain
written documentation which supports its determination that the transaction
meets the requirements of clause (A) of this Section 4.2(c).

 

(d)                                 Restriction on Repurchase of Preferred
Shares Not Held by Investor.  Prior to the date on which the Investor no longer
owns any of the Preferred Shares the Company shall not repurchase, redeem, call
or otherwise reacquire any Preferred Shares from any holder thereof, whether by
means of open market purchase, negotiated transaction, or otherwise, unless it
offers to repurchase, redeem, call or otherwise reacquire a ratable portion of
the Preferred Shares, as the case may be, then held by the Investor on the same
terms and conditions.

 

Article V.                                            ARTICLE V

 

ADDITIONAL AGREEMENTS

 

5.1                               Purchase for Investment.  The Investor
acknowledges that the Preferred Shares have not been registered under the
Securities Act or under any state securities laws. The Investor (a) is acquiring
the Preferred Shares pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute
them to any person in violation of the Securities Act or any applicable U.S.
state securities laws, (b) will not sell or otherwise dispose of any of the
Preferred Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Purchase and of making an informed
investment decision.

 

5.2                               Legends.  (a) The Investor agrees that all
certificates or other instruments representing the Preferred Shares will bear a
legend substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF

 

27

--------------------------------------------------------------------------------


 

EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.  ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY
ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL
BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT
WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS
INSTRUMENT EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN
EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO
A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR
(D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

28

--------------------------------------------------------------------------------


 

(a)                                 In the event that any Preferred Shares
(i) become registered under the Securities Act or (ii) are eligible to be
transferred without restriction in accordance with Rule 144 or another exemption
from registration under the Securities Act (other than Rule 144A), the Company
shall issue new certificates or other instruments representing such Preferred
Shares, which shall not contain the applicable legends in Section 5.2(a) above;
provided that the Investor surrenders to the Company the previously issued
certificates or other instruments.

 

29

--------------------------------------------------------------------------------


 

5.3                               Transfer of Preferred Shares.  Subject to
compliance with applicable securities laws, the Investor shall be permitted to
transfer, sell, assign or otherwise dispose of (“Transfer”) all or a portion of
the Preferred Shares at any time, and the Company shall take all steps as may be
reasonably requested by the Investor to facilitate the Transfer of the Preferred
Shares, including without limitation, as set forth in Section 5.4, provided that
the Investor shall not Transfer any Preferred Shares if such transfer would
require the Company to be subject to the periodic reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)
and the Company was not already subject to such requirements.  In furtherance of
the foregoing, the Company shall provide reasonable cooperation to facilitate
any Transfers of the Preferred Shares, including, as is reasonable under the
circumstances, by furnishing such information concerning the Company and its
business as a proposed transferee may reasonably request and making management
of the Company reasonably available to respond to questions of a proposed
transferee in accordance with customary practice, subject in all cases to the
proposed transferee agreeing to a customary confidentiality agreement.

 

5.4                               Rule 144; Rule 144A; 4(1½) Transactions.  (a) 
At all times after the Signing Date, the Company covenants that (1) it will,
upon the request of the Investor or any subsequent holders of the Preferred
Shares (“Holders”), use its reasonable best efforts to (x), to the extent any
Holder is relying on Rule 144 under the Securities Act to sell any of the
Preferred Shares, make “current public information” available, as provided in
Section (c)(1) of Rule 144 (if the Company is a “Reporting Issuer” within the
meaning of Rule 144) or in Section (c)(2) of Rule 144 (if the Company is a
“Non-Reporting Issuer” within the meaning of Rule 144), in either case for such
time period as necessary to permit sales pursuant to Rule 144, (y), to the
extent any Holder is relying on the so-called “Section 4(1½)” exemption to sell
any of its Preferred Shares, prepare and provide to such Holder such
information, including the preparation of private offering memoranda or
circulars or financial information, as the Holder may reasonably request to
enable the sale of the Preferred Shares pursuant to such exemption, or (z) to
the extent any Holder is relying on Rule 144A under the Securities Act to sell
any of its Preferred Shares, prepare and provide to such Holder the information
required pursuant to Rule 144A(d)(4), and (2) it will take such further action
as any Holder may reasonably request from time to time to enable such Holder to
sell Preferred Shares without registration under the Securities Act within the
limitations of the exemptions provided by (i) the provisions of the Securities
Act or any interpretations thereof or related thereto by the SEC, including
transactions based on the so-called “Section 4(1½)” and other similar
transactions, (ii) Rule 144 or 144A under the Securities Act, as such rules may
be amended from time to time, or (iii) any similar rule or regulation hereafter
adopted by the SEC; provided that the Company shall not be required to take any
action described in this Section 5.4(a) that would cause the Company to become
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
if the Company was not subject to such requirements prior to taking such
action.  Upon the request of any Holder, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

 

30

--------------------------------------------------------------------------------


 

(b)                                 The Company agrees to indemnify
Investor, Investor’s officers, directors, employees, agents, representatives and
Affiliates, and each person, if any, that controls Investor within the meaning
of the Securities Act (each, an “Indemnitee”), against any and all losses,
claims, damages, actions, liabilities, costs and expenses (including reasonable
fees, expenses and disbursements of attorneys and other professionals incurred
in connection with investigating, defending, settling, compromising or paying
any such losses, claims, damages, actions, liabilities, costs and expenses),
joint or several, arising out of or based upon any untrue statement or alleged
untrue statement of material fact contained in any document or report provided
by the Company pursuant to this Section 5.4 or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(c) If the indemnification provided for in Section 5.4(b) is unavailable to an
Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations.  The relative fault of the Company, on the
one hand, and of the Indemnitee, on the other hand, shall be determined by
reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission;  the Company and Investor agree that it would not be just and
equitable if contribution pursuant to this Section 5.4(c) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 5.4(b).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

31

--------------------------------------------------------------------------------


 

5.5                                 Depositary Shares.  Upon request by the
Investor at any time following the Closing Date, the Company shall promptly
enter into a depositary arrangement, pursuant to customary agreements reasonably
satisfactory to the Investor and with a depositary reasonably acceptable to the
Investor, pursuant to which the Preferred Shares may be deposited and depositary
shares, each representing a fraction of a Preferred Share, as specified by the
Investor, may be issued. From and after the execution of any such depositary
arrangement, and the deposit of any Preferred Shares, as applicable, pursuant
thereto, the depositary shares issued pursuant thereto shall be deemed
“Preferred Shares” and, as applicable, “Registrable Securities” for purposes of
this Agreement.

 

5.6                                 Expenses and Further Assurances.  (a) 
Unless otherwise provided in this Agreement, each of the parties hereto will
bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated under this Agreement, including
fees and expenses of its own financial or other consultants, investment bankers,
accountants and counsel.

 

(b)                                 The Company shall, at the Company’s sole
cost and expense, (i) furnish to the Investor all instruments, documents and
other agreements required to be furnished by the Company pursuant to the terms
of this Agreement, including, without limitation, any documents required to be
delivered pursuant to Section 5.4 above, or which are reasonably requested by
the Investor in connection therewith; (ii) execute and deliver to the Investor
such documents, instruments, certificates, assignments and other writings, and
do such other acts necessary or desirable, to evidence, preserve and/or protect
the Preferred Shares purchased by the Investor, as Investor may reasonably
require; and (iii) do and execute all and such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement, as the Investor shall reasonably
require from time to time.

 

32

--------------------------------------------------------------------------------


 

Article VI.                                        ARTICLE V

 

MISCELLANEOUS

 

6.1                                 Termination.  This Agreement shall terminate
upon the earliest to occur of:

 

(a)                                  termination at any time prior to the
Closing:

 

(i)                    by either the Investor or the Company if the Closing
shall not have occurred by the 30th calendar day following the Signing Date;
provided, however, that in the event the Closing has not occurred by such
30th calendar day, the parties will consult in good faith to determine whether
to extend the term of this Agreement, it being understood that the parties shall
be required to consult only until the fifth calendar day after such 30th
calendar day and not be under any obligation to extend the term of this
Agreement thereafter; provided, further, that the right to terminate this
Agreement under this Section 6.1(a)(i) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date; or

 

(ii)                 by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

(iii)              by the mutual written consent of the Investor and the
Company; or

 

(b)                                 the date on which all of the Preferred
Shares have been redeemed in whole; or

 

(c)                                  the date on which the Investor has
transferred all of the Preferred Shares to third parties which are not
Affiliates of the Investor; or

 

(d)                                 if the Closing shall not have occurred by
September 30, 2010, on such date.

 

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

6.2                                 Survival.

 

(a)                                  This Agreement and all representations,
warranties, covenants and agreements made herein shall survive the Closing
without limitation.

 

33

--------------------------------------------------------------------------------


 

(b)                                 The covenants set forth in Article IV and
Annex E and the agreements set forth in Article V shall, to the extent such
covenants do not explicitly terminate at such time as the Investor no longer
owns any Preferred Shares, survive the termination of this Agreement pursuant to
Section 6.1(c) hereof without limitation until the date on which all of the
Preferred Shares have been redeemed in whole.

 

34

--------------------------------------------------------------------------------


 

6.3                                 Amendment.  No amendment of any provision of
this Agreement will be effective unless made in writing and signed by an officer
or a duly authorized representative of each party; provided that for so long as
the Preferred Shares are outstanding, the Investor may at any time and from time
to time unilaterally amend Section 4.1(d) to the extent the Investor deems
necessary, in its sole discretion, to comply with, or conform to, any changes
after the Signing Date in any federal statutes, any rules and regulations
promulgated thereunder and any other publications or interpretative releases of
the Fund governing CDFIs, including, without limitation, any changes in the
criteria for certification as a CDFI by the Fund.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege.  The rights
and remedies herein provided shall be cumulative of any rights or remedies
provided by law.

 

6.4                                 Waiver of Conditions.  The conditions to
each party’s obligation to consummate the Purchase are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver will be effective unless it is in a
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

 

6.5                                 Governing Law; Submission to
Jurisdiction, etc.  This Agreement and any claim, controversy or dispute arising
under or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdiction and venue of the United States District Court for the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the Purchase contemplated hereby and (b) that notice may be served
upon (i) the Company at the address and in the manner set forth for notices to
the Company in Section 6.6 and (ii) the Investor at the address and in the
manner set forth for notices to the Company in Section 6.6, but otherwise in
accordance with federal law. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE PURCHASE
CONTEMPLATED HEREBY.

 

6.6                                 Notices.  Any notice, request, instruction
or other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, or
(b) on the second business day following the date of dispatch if delivered by a
recognized next day courier service.  All notices to the Company shall be
delivered as set forth in Schedule A, or pursuant to such other instruction as
may be designated in writing by the Company to the Investor.  All notices to the
Investor shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Investor to the Company.

 

35

--------------------------------------------------------------------------------


 

If to the Investor:

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Chief Counsel, Office of Financial Stability

Facsimile: (202) 927-9225

E-mail: CDCINotice@do.treas.gov

 

with a copy to:

 

E-mail: OFSChiefCounselNotices@do.treas.gov

 

36

--------------------------------------------------------------------------------


 

6.7                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation nor liability arising hereunder or by reason hereof
shall be assignable by any party hereto without the prior written consent of the
other party, and any attempt to assign any right, remedy, obligation or
liability hereunder without such consent shall be void, except (a) an
assignment, in the case of a merger, consolidation, statutory share exchange or
similar transaction that requires the approval of the Company’s stockholders (a
“Business Combination”) where such party is not the surviving entity, or a sale
of substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) an assignment of certain
rights as provided in Sections 4.1(c) or 4.1(j) or Annex E or (c) an assignment
by the Investor of this Agreement to an Affiliate of the Investor; provided that
if the Investor assigns this Agreement to an Affiliate, the Investor shall be
relieved of its obligations under this Agreement but (i) all rights, remedies
and obligations of the Investor hereunder shall continue and be enforceable by
such Affiliate, (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to the Investor herein shall
be deemed to be references to such Affiliate.

 

6.8                                 Severability.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

 

6.9                                 No Third Party Beneficiaries.  Other than as
expressly provided herein, nothing contained in this Agreement, expressed or
implied, is intended to confer upon any person or entity other than the Company
and the Investor (and any Indemnitee) any benefit, right or remedies.

 

6.10                           Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms.  It is
accordingly agreed that the parties shall be entitled (without the necessity of
posting a bond) to specific performance of the terms hereof, this being in
addition to any other remedies to which they are entitled at law or equity.

 

*  *  *

 

37

--------------------------------------------------------------------------------


 

ANNEX A

(a)

 

FORM OF OFFICER’S CERTIFICATE

 

OFFICER’S CERTIFICATE

 

OF

 

[COMPANY]

 

In connection with that certain letter agreement, dated
[                        ], 2010 (the “Agreement”) by and between [COMPANY] (the
“Company”) and the United States Department of the Treasury which incorporates
that certain Securities Purchase Agreement —Standard Terms referred to therein
(the “Standard Terms”), the undersigned does hereby certify as follows:

 

1.                                       I am a duly elected/appointed
[                        ] of the Company.

 

2.                                       The representations and warranties of
the Company set forth in Section 3.1 of the Standard Terms are true and correct
in all respects as though as of the date hereof (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all respects as of such other date)
and the Company has performed in all material respects all obligations required
to be performed by it under the Agreement.

 

3.                                       The Certificate of Designations, a
true, complete and correct copy of which is attached as Exhibit A hereto, has
been filed with, and accepted by, the Secretary of State of the State of
[                      ].

 

4.                                       The Company has effected such changes
to its Benefit Plans with respect to its Senior Executive Officers and any other
employee of the Company or its Affiliates subject to Section 111 of EESA, as
implemented by any Compensation Regulations (and to the extent necessary for
such changes to be legally enforceable, each of its Senior Executive Officers
and other employees has duly consented in writing to such changes), as may be
necessary, during the Relevant Period, in order to comply with Section 111 of
EESA or the Compensation Regulations.

 

The foregoing certifications are made and delivered as of [                  ]
pursuant to Section 2.3 of the Standard Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Standard Terms.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Officer’s Certificate has been duly executed and
delivered as of the [    ] day of [                    ], 20[    ].

 

 

 

[COMPANY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-39

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

 

[SEE ATTACHED]

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of the
participation of [NAME OF COMPANY] (together with its subsidiaries and
affiliates, the “Company”) in the United States Department of the Treasury’s
(“Treasury”) Community Development Capital Initiative and/or any other economic
stabilization program implemented by Treasury under the Emergency Economic
Stabilization Act of 2008 (as amended, supplemented or otherwise modified,
“EESA”) (any such initiative or program, including the Community Development
Capital Initiative, a “Program”), I hereby voluntarily waive any claim against
the United States (and each of its departments and agencies) or the Company or
any of its directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of EESA, as
implemented by any guidance or regulation thereunder, including the rules set
forth in 31 C.F.R. Part 30, or any other guidance or regulations under EESA, and
the applicable requirements of the Securities Purchase Agreement by and between
the Company and Treasury dated as of [        ], 2010, as amended (such
requirements, the “Limitations”).

 

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or in which I may participate as they relate to the period the
United States holds any equity or debt securities of the Company acquired
through a Program or for any other period applicable under such Program or
Limitations, as the case may be, and I hereby consent to all such modifications.

 

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of the
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States (or any of its departments or agencies) or the
Company or any of its directors, officers, employees or agents in or before any
local, state, federal or other agency, court or body.

 

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment or benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an “Excess Payment”), upon notification from the Company, I shall repay
such Excess Payment to the Company within 15 business days.  In addition, I
agree that the Company shall have the right

 

C-1

--------------------------------------------------------------------------------


 

to postpone any such payment or benefit for a reasonable period of time to
enable the Committee to determine whether such payment or benefit would
constitute an Excess Payment.

 

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with Section
111 of EESA and/or the Limitations shall be a final and conclusive determination
of the Committee which shall be binding upon me.  I further understand that the
Company is relying on this letter from me in connection with its participation
in a Program.

 

In witness whereof, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

 

 

Respectfully,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

C-2

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF OPINION

 

(a)                                  The Company has been duly formed and is
validly existing as a [TYPE OF ORGANIZATION] and is in good standing under the
laws of the jurisdiction of its organization.  The Company has all necessary
power and authority to own, operate and lease its properties and to carry on its
business as it is being conducted.

 

(b)                                 The Company has been duly qualified as a
foreign entity for the transaction of business and is in good standing under the
laws of [                          ], [                          ] and
[                          ].

 

(c)                                  The Preferred Shares have been duly and
validly authorized, and, when issued and delivered pursuant to the Agreement,
the Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of Preferred
Stock issued on the Closing Date with respect to the payment of dividends and
the distribution of assets in the event of any dissolution, liquidation or
winding up of the Company.

 

(d)                                 The Company has the corporate power and
authority to execute and deliver the Agreement and to carry out its obligations
thereunder (which includes the issuance of the Preferred Shares).

 

(e)                                  The execution, delivery and performance by
the Company of the Agreement and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company, including, without
limitation, by any rule or requirement of any national stock exchange.

 

(f)                                    The Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

(g)                                 The execution and delivery by the Company of
this Agreement and the performance by the Company of its obligations thereunder
(i) do not require any approval by any Governmental Entity to be obtained on the
part of the Company, except those that have been obtained, (ii) do not violate
or conflict with any provision of the Charter, (iii) do not violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of its organizational documents or under any
agreement, contract,

 

D-1

--------------------------------------------------------------------------------


 

indenture, lease, mortgage, power of attorney, evidence of indebtedness, letter
of credit, license, instrument, obligation, purchase or sales order, or other
commitment, whether oral or written, to which it is a party or by which it or
any of its properties is bound or (iv) do not conflict with, breach or result in
a violation of, or default under any judgment, decree or order known to us that
is applicable to the Company and, pursuant to any applicable laws, is issued by
any Governmental Entity having jurisdiction over the Company.

 

(h)                                 Other than the filing of the Certificate of
Designations with the Secretary of State of its jurisdiction of organization or
other applicable Governmental Entity, such filings and approvals as are required
to be made or obtained under any state “blue sky” laws and such consents and
approvals that have been made or obtained, no notice to, filing with, exemption
or review by, or authorization, consent or approval of, any Governmental Entity
is required to be made or obtained by the Company in connection with the
consummation by the Company of the Purchase.

 

(i)                                     The Company is not nor, after giving
effect to the issuance of the Preferred Shares pursuant to the Agreement, would
be on the date hereof an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(j)                                     Each Certified Entity (A) is a regulated
community development financial institution (a “CDFI”) currently certified by
the Community Development Financial Institution Fund (the “Fund”) of the United
States Department of the Treasury pursuant to 12 C.F.R. 1805.201(a) and (B)
satisfies all of the eligibility requirements of the Fund’s Community
Development Financial Institutions Program for a CDFI.

 

D-2

--------------------------------------------------------------------------------


 

ANNEX E

 

REGISTRATION RIGHTS

 

1.1                                 Definitions.  Terms not defined in this
Annex shall have the meaning ascribed to such terms in the Agreement. As used in
this Annex E, the following terms shall have the following respective meanings:

 

(a)                                  “Holder” means the Investor and any other
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with Section 1.9 hereof.

 

(b)                                 “Holders’ Counsel” means one counsel for the
selling Holders chosen by Holders holding a majority interest in the Registrable
Securities being registered.

 

(c)                                  “Pending Underwritten Offering” means, with
respect to any Holder forfeiting its rights pursuant to Section 1.11 of this
Annex E, any underwritten offering of Registrable Securities in which such
Holder has advised the Company of its intent to register its Registrable
Securities either pursuant to Section 1.2(b) or Section 1.2(d) of this Annex E
prior to the date of such Holder’s forfeiture.

 

(d)                                 “Register”, “registered”, and “registration”
shall refer to a registration effected by preparing and (A) filing a
registration statement or amendment thereto in compliance with the Securities
Act and applicable rules and regulations thereunder, and the declaration or
ordering of effectiveness of such registration statement or amendment thereto or
(B) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.

 

(e)                                  “Registrable Securities” means (A) all
Preferred Shares and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(A) by way of conversion, exercise or exchange thereof, or share dividend or
share split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (1) they are sold pursuant to an effective
registration statement under the Securities Act, (2) they shall have ceased to
be outstanding or (3) they have been sold in any transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.  No Registrable Securities may be registered under more than one
registration statement at any one time.

 

(f)                                    “Registration Expenses” mean all expenses
incurred by the Company in effecting any registration pursuant to this Agreement
(whether or not any registration or prospectus becomes effective or final) or
otherwise complying with its obligations under this Annex E, including all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show”, the reasonable fees and disbursements of
Holders’ Counsel, and expenses of the

 

E-1

--------------------------------------------------------------------------------


 

Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include Selling Expenses.

 

(g)                                 “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule
405” and “Rule 415” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time.

 

(h)                                 “Selling Expenses” mean all discounts,
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder
(other than the fees and disbursements of Holders’ Counsel included in
Registration Expenses).

 

(i)                                     “Special Registration” means the
registration of (A) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or (B)
shares of equity securities and/or options or other rights in respect thereof to
be offered to directors, members of management, employees, consultants,
customers, lenders or vendors of the Company or Company Subsidiaries or in
connection with dividend reinvestment plans.

 

1.2                                 Registration.

 

(a)                                  The Company covenants and agrees that as
promptly as practicable after the date that the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act (and in any
event no later than 30 days thereafter), the Company shall prepare and file with
the SEC a Shelf Registration Statement covering all Registrable Securities (or
otherwise designate an existing shelf registration on an appropriate form under
Rule 415 under the Securities Act (a “Shelf Registration Statement”) filed with
the SEC to cover the Registrable Securities), and, to the extent the Shelf
Registration Statement has not theretofore been declared effective or is not
automatically effective upon such filing, the Company shall use reasonable best
efforts to cause such Shelf Registration Statement to be declared or become
effective and to keep such Shelf Registration Statement continuously effective
and in compliance with the Securities Act and usable for resale of such
Registrable Securities for a period from the date of its initial effectiveness
until such time as there are no Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires). 
Notwithstanding the foregoing, if the Company is not eligible to file a
registration statement on Form S-3, then the Company shall not be obligated to
file a Shelf Registration Statement unless and until requested to do so in
writing by the Investor.

 

(b)                                 Any registration pursuant to Section 1.2(a)
of this Annex E shall be effected by means of a Shelf Registration Statement on
an appropriate form under Rule 415 under the Securities Act (a “Shelf
Registration Statement”).  If the Investor or any other Holder intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 1.2(d) of this Annex E; provided that the Company shall not be
required to facilitate an underwritten offering of Registrable Securities unless
(i) the expected gross proceeds from such offering exceed $200,000 or (ii) such

 

E-2

--------------------------------------------------------------------------------


 

underwritten offering includes all of the outstanding Registrable Securities
held by such Holder.  The lead underwriters in any such distribution shall be
selected by the Holders of a majority of the Registrable Securities to be
distributed.

 

(c)                                  The Company shall not be required to effect
a registration (including a resale of Registrable Securities from an effective
Shelf Registration Statement) or an underwritten offering pursuant to Section
1.2 of this Annex E:  (A) with respect to securities that are not Registrable
Securities; or (B) if the Company has notified the Investor and all other
Holders that in the good faith judgment of the Board of Directors, it would be
materially detrimental to the Company or its securityholders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration for a period
of not more than 45 days after receipt of the request of the Investor or any
other Holder; provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (1) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) not more
than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.

 

(d)                                 If during any period when an effective Shelf
Registration Statement is not available, the Company proposes to register any of
its equity securities, other than a registration pursuant to Section 1.2(a) of
this Annex E or a Special Registration, and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Investor and all other Holders of its intention to effect such a registration
(but in no event less than ten days prior to the anticipated filing date) and
will include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
business days after the date of the Company’s notice (a “Piggyback
Registration”).  Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth business day prior to the planned effective date of such Piggyback
Registration.  The Company may terminate or withdraw any registration under this
Section 1.2(d) prior to the effectiveness of such registration, whether or not
Investor or any other Holders have elected to include Registrable Securities in
such registration.

 

(e)                                  If the registration referred to in Section
1.2(d) of this Annex E is proposed to be underwritten, the Company will so
advise Investor and all other Holders as a part of the written notice given
pursuant to Section 1.2(d) of this Annex E.  In such event, the right of
Investor and all other Holders to registration pursuant to Section 1.2 of this
Annex E will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided that the Investor (as opposed to other Holders) shall not be
required to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person
may elect to

 

E-3

--------------------------------------------------------------------------------


 

withdraw therefrom by written notice to the Company, the managing underwriters
and the Investor (if the Investor is participating in the underwriting).

 

(f)                                    If either (x) the Company grants
“piggyback” registration rights to one or more third parties to include their
securities in an underwritten offering under the Shelf Registration Statement
pursuant to Section 1.2(b) of this Annex E or (y) a Piggyback Registration under
Section 1.2(d) of this Annex E relates to an underwritten offering on behalf of
the Company, and in either case the managing underwriters advise the Company
that in their reasonable opinion the number of securities requested to be
included in such offering exceeds the number which can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such managing
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (A) first, in
the case of a Piggyback Registration under Section 1.2(d) of this Annex E, the
securities the Company proposes to sell, (B) then the Registrable Securities of
the Investor and all other Holders who have requested inclusion of Registrable
Securities pursuant to Section 1.2(b) or Section 1.2(d) of this Annex E, as
applicable, pro rata on the basis of the aggregate number of such securities or
shares owned by each such person and (C) lastly, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement; provided, however, that if the Company has, prior to the Signing
Date, entered into an agreement with respect to its securities that is
inconsistent with the order of priority contemplated hereby then it shall apply
the order of priority in such conflicting agreement to the extent that it would
otherwise result in a breach under such agreement.

 

1.3                                 Expenses of Registration.  All Registration
Expenses incurred in connection with any registration, qualification or
compliance hereunder shall be borne by the Company.  All Selling Expenses
incurred in connection with any registrations hereunder shall be borne by the
holders of the securities so registered pro rata on the basis of the aggregate
offering or sale price of the securities so registered.

 

1.4                                 Obligations of the Company.  Whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

 

(a)                                  Prepare and file with the SEC a prospectus
supplement or post-effective amendment with respect to a proposed offering of
Registrable Securities pursuant to an effective registration statement, subject
to Section 1.4 of this Annex E, keep such registration statement effective and
keep such prospectus supplement current until the securities described therein
are no longer Registrable Securities.

 

(b)                                 Prepare and file with the SEC such
amendments and supplements to the applicable registration statement and the
prospectus or prospectus supplement used in connection with such registration
statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement.

 

E-4

--------------------------------------------------------------------------------


 

(c)                                  Furnish to the Holders and any underwriters
such number of copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.

 

(d)                                 Use its reasonable best efforts to register
and qualify the securities covered by such registration statement under such
other securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such Holder; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.

 

(e)                                  Notify each Holder of Registrable
Securities at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the applicable prospectus, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.

 

(f)                                    Give written notice to the Holders:

 

(i)                                     when any registration statement filed
pursuant to Section 4.1(j) of the Agreement or any amendment thereto has been
filed with the SEC (except for any amendment effected by the filing of a
document with the SEC pursuant to the Exchange Act) and when such registration
statement or any post-effective amendment thereto has become effective;

 

(ii)                                  of any request by the SEC for amendments
or supplements to any registration statement or the prospectus included therein
or for additional information;

 

(iii)                               of the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose;

 

(iv)                              of the receipt by the Company or its legal
counsel of any notification with respect to the suspension of the qualification
of the applicable Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(v)                                 of the happening of any event that requires
the Company to make changes in any effective registration statement or the
prospectus related to the registration statement in order to make the statements
therein not misleading

 

E-5

--------------------------------------------------------------------------------


 

(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

 

(vi)                              if at any time the representations and
warranties of the Company contained in any underwriting agreement contemplated
by Section 1.4(j) of this Annex E cease to be true and correct.

 

(g)                                 Use its reasonable best efforts to prevent
the issuance or obtain the withdrawal of any order suspending the effectiveness
of any registration statement referred to in Section 1.4(f)(iii) of this Annex E
at the earliest practicable time.

 

(h)                                 Upon the occurrence of any event
contemplated by Section 1.4(e) or 1.4(f)(v) of this Annex E, promptly prepare a
post-effective amendment to such registration statement or a supplement to the
related prospectus or file any other required document so that, as thereafter
delivered to the Holders and any underwriters, the prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  If the Company notifies the Holders in
accordance with Section 1.4(f)(v) to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders and any
underwriters shall suspend use of such prospectus and use their reasonable best
efforts to return to the Company all copies of such prospectus (at the Company’s
expense) other than permanent file copies then in such Holders’ or underwriters’
possession.  The total number of days that any such suspension may be in effect
in any 12-month period shall not exceed 90 days.

 

(i)                                     Use reasonable best efforts to procure
the cooperation of the Company’s transfer agent in settling any offering or sale
of Registrable Securities, including with respect to the transfer of physical
stock certificates into book-entry form in accordance with any procedures
reasonably requested by the Holders or any managing underwriter(s).

 

(j)                                     If an underwritten offering is requested
pursuant to Section 1.2(b) of this Annex E, enter into an underwriting agreement
in customary form, scope and substance and take all such other actions
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith or by the managing underwriter(s), if any, to
expedite or facilitate the underwritten disposition of such Registrable
Securities, and in connection therewith in any underwritten offering (including
making members of management and executives of the Company available to
participate in “road shows”, similar sales events and other marketing
activities), (A) make such representations and warranties to the Holders that
are selling stockholders and the managing underwriter(s), if any, with respect
to the business of the Company and its subsidiaries, and the Shelf Registration
Statement, prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in customary form, substance
and scope, and, if true, confirm the same if and when requested, (B) use its
reasonable best efforts to furnish the underwriters with opinions of counsel to
the Company, addressed to the managing underwriter(s), if any, covering the
matters customarily covered in such opinions requested in underwritten
offerings, (C) use its reasonable best efforts to obtain “cold comfort” letters
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are
included in the

 

E-6

--------------------------------------------------------------------------------


 

Shelf Registration Statement) who have certified the financial statements
included in such Shelf Registration Statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters, (D) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures customary in underwritten offerings (provided that the
Investor shall not be obligated to provide any indemnity), and (E) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority of the Registrable Securities being sold in connection therewith, their
counsel and the managing underwriter(s), if any, to evidence the continued
validity of the representations and warranties made pursuant to clause (A) above
and to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company.

 

(k)           Make available for inspection by a representative of Holders that
are selling stockholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information in each case reasonably requested (and of the type customarily
provided in connection with due diligence conducted in connection with a
registered public offering of securities) by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.

 

(l)            Use reasonable best efforts to cause all such Registrable
Securities to be listed on each national securities exchange on which similar
securities issued by the Company are then listed or, if no similar securities
issued by the Company are then listed on any national securities exchange, use
its reasonable best efforts to cause all such Registrable Securities to be
listed on such securities exchange as the Investor may designate.

 

(m)          If requested by Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

 

(n)           Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

 

1.5          Suspension of Sales.  Upon receipt of written notice from the
Company that a registration statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that circumstances exist that make
inadvisable use of such registration statement, prospectus or prospectus
supplement, the Investor and each Holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until the Investor
and/or Holder has received copies of a supplemented or amended prospectus or
prospectus supplement, or until the Investor and/or such Holder is

 

E-7

--------------------------------------------------------------------------------


 

advised in writing by the Company that the use of the prospectus and, if
applicable, prospectus supplement may be resumed, and, if so directed by the
Company, the Investor and/or such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Investor and/or such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.  The total number of days that any such suspension
may be in effect in any 12-month period shall not exceed 90 days.

 

1.6          Termination of Registration Rights.  A Holder’s registration rights
as to any securities held by such Holder (and its Affiliates, partners, members
and former members) shall not be available unless such securities are
Registrable Securities.

 

1.7          Furnishing Information.

 

(a)           Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.

 

(b)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 1.4 of this Annex E that Investor
and/or the selling Holders and the underwriters, if any, shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them and the intended method of disposition of such securities as shall be
required to effect the registered offering of their Registrable Securities.

 

1.8          Indemnification.

 

(a)           The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in

 

E-8

--------------------------------------------------------------------------------


 

reliance upon and in conformity with information regarding such Indemnitee or
its plan of distribution or ownership interests which was furnished in writing
to the Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (B)  offers
or sales effected by or on behalf of such Indemnitee “by means of” (as defined
in Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.

 

(b)           If the indemnification provided for in Section 1.8(a) of this
Annex E is unavailable to an Indemnitee with respect to any losses, claims,
damages, actions, liabilities, costs or expenses referred to therein or is
insufficient to hold the Indemnitee harmless as contemplated therein, then the
Company, in lieu of indemnifying such Indemnitee, shall contribute to the amount
paid or payable by such Indemnitee as a result of such losses, claims, damages,
actions, liabilities, costs or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnitee, on the one hand, and the Company,
on the other hand, in connection with the statements or omissions which resulted
in such losses, claims, damages, actions, liabilities, costs or expenses as well
as any other relevant equitable considerations.  The relative fault of the
Company, on the one hand, and of the Indemnitee, on the other hand, shall be
determined by reference to, among other factors, whether the untrue statement of
a material fact or omission to state a material fact relates to information
supplied by the Company or by the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission;  the Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 1.8(b) of this Annex
E were determined by pro rata allocation or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 1.8(a) of this Annex E.  No Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.

 

1.9          Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 1.2 of this Annex E
may be assigned by the Investor to a transferee or assignee of Registrable
Securities; provided, however, the transferor shall, within ten days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the number and type of Registrable Securities that
are being assigned.

 

1.10        Clear Market.  With respect to any underwritten offering of
Registrable Securities by the Investor or other Holders pursuant to this Annex
E, the Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any preferred stock of the Company or any securities
convertible into or exchangeable or exercisable for preferred stock of the
Company, during the period not to exceed ten days prior and 60 days following
the effective date of such offering or such longer period up to 90 days as may
be requested by the managing underwriter for such underwritten offering.  The
Company also agrees to cause such of its directors and senior executive officers
to execute and

 

E-9

--------------------------------------------------------------------------------


 

deliver customary lock-up agreements in such form and for such time period up to
90 days as may be requested by the managing underwriter.

 

1.11        Forfeiture of Rights.  At any time, any holder of Registrable
Securities (including any Holder) may elect to forfeit its rights set forth in
this Annex E from that date forward; provided, that a Holder forfeiting such
rights shall nonetheless be entitled to participate under Section 1.2(d) —
(f) of this Annex E in any Pending Underwritten Offering to the same extent that
such Holder would have been entitled to if the holder had not withdrawn; and
provided, further, that no such forfeiture shall terminate a Holder’s rights or
obligations under Section 1.7 of this Annex E with respect to any prior
registration or Pending Underwritten Offering.

 

1.12        Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform any of its
obligations under this Annex E and that the Investor and the Holders from time
to time may be irreparably harmed by any such failure, and accordingly agree
that the Investor and such Holders, in addition to any other remedy to which
they may be entitled at law or in equity, to the fullest extent permitted and
enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this Annex E in accordance
with the terms and conditions of this Annex E.

 

1.13        No Inconsistent Agreements.  The Company shall not, on or after the
Signing Date, enter into any agreement with respect to its securities that may
impair the rights granted to the Investor and the Holders under this Annex E or
that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to the Investor and the Holders under this Annex E. 
In the event the Company has, prior to the Signing Date, entered into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Investor and the Holders under this Annex E (including agreements
that are inconsistent with the order of priority contemplated by
Section 1.2(f) of Annex E) or that may otherwise conflict with the provisions
hereof, the Company shall use its reasonable best efforts to amend such
agreements to ensure they are consistent with the provisions of this Annex E.

 

1.14        Certain Offerings by the Investor.  An “underwritten” offering or
other disposition shall include any distribution of such securities on behalf of
the Investor by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker-dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.

 

E-10

--------------------------------------------------------------------------------


 

ANNEX F

 

OFFICER’S CERTIFICATE

 

OF

 

[COMPANY]

 

In connection with that certain letter agreement, dated 
[                        ], 2010 (the “Agreement”) by and between [COMPANY] (the
“Company”) and the United States Department of the Treasury (“Investor”) which
incorporates that certain Securities Purchase Agreement —Standard Terms referred
to therein (the “Standard Terms”), the undersigned does hereby certify as
follows:

 

1.             I am a duly elected/appointed [                        ] of the
Company.

 

2.             Each Certified Entity (as defined in the Standard Terms) (A) is
certified by the Community Development Financial Institution Fund (the “Fund”)
of the United States Department of the Treasury as a regulated community
development financial institution (a “CDFI”); (B) together with its Affiliates
collectively meets the eligibility requirements of 12 C.F.R. 1805.200(b);
(C) has a primary mission of promoting community development, as may be
determined by Investor from time to time, based on criteria set forth in 12
C.F.R. 1805.201(b)(1); (D) provides Financial Products, Development Services,
and/or other similar financing as a predominant business activity in
arm’s-length transactions; (E) serves a Target Market by serving one or more
Investment Areas and/or Targeted Populations in the manner set forth in 12
C.F.R. 1805.201(b)(3); (F) provides Development Services in conjunction with its
Financial Products, directly, through an Affiliate or through a contract with a
third-party provider; (G) maintains accountability to residents of the
applicable Investment Area(s) or Targeted Population(s) through representation
on its governing Board of Directors or otherwise; and (H) remains a
non-governmental entity which is not an agency or instrumentality of the United
States of America, or any State or political subdivision thereof, as described
in 12 C.F.R. 1805.201(b)(6) and within the meaning of any supplemental
regulations or interpretations of 12 C.F.R. 1805.201(b)(6) or such supplemental
regulations published by the Fund.  As used herein, the terms “Affiliates”;
“Financial Products”; “Development Services”; “Target Market”; “Investment
Areas”; and “Targeted Populations” have the meanings ascribed to such terms in
12 C.F.R. 1805.104.

 

3.             The information set forth in the CDFI Certification Application
delivered to the Investor pursuant to Section 2.3(m) of the Standard Terms (the
“CDFI Application”), as modified by any updates to the CDFI Application provided
on [Insert Date(s)] by the Company to the Investor on or prior to the date
hereof, with respect to the covenants set forth in Section 4.1(d)(i)(B) and
Section 4.1(d)(i)(D) of the Standard Terms remains true, correct and complete as
of the date hereof.

 

F-1

--------------------------------------------------------------------------------


 

4.             The contracts and material agreements entered into by each
Certified Entity with respect to Development Services previously disclosed to
the Investor remain in effect   and copies of any new contracts and material
agreements entered into by the Certified Entity with respect to Development
Services are attached hereto as Exhibit A.

 

5.             Attached hereto as Exhibit B is (A) a list of the names and
addresses of the individuals which comprise the board of directors of each
Certified Entity as of the date hereof, (B) to the extent any member of the
board of directors listed on Exhibit B was not a member of the board of
directors as of the last certification provided to the Investor pursuant to
Section 4.1(d)(ii) of the Standard Terms, a narrative describing such
individual’s relationship to the applicable Investment Area(s) and Targeted
Population(s) and (C) to the extent any Certified Entity maintains
accountability to residents of the applicable Investment Area(s) or Target
Population(s) through means other than representation on its governing board of
directors and such means have changed since the date of the last certification
provided to the Investor pursuant to Section 4.1(d)(ii) of the Standard Terms on
[Insert Date], a narrative describing such change.

 

6.             Each Certified Entity is not an agency of the United States of
America, or any State or political subdivision thereof, as described in 12
C.F.R. 1805.201(b)(6) and within the meaning of any supplemental regulations or
interpretations of 12 C.F.R. 1805.201(b)(6) or such supplemental regulations
published by the Fund.

 

7.             [Insert if the Company was a Bank Holding Company or a Savings
and Loan Holding Company on the Signing Date:  The Company is and has been at
all times since the date of the last certification provided to the Investor
pursuant to Section 4.1(d)(ii) of the Standard Terms, a [Insert if the Company
is a Bank Holding Company: Bank Holding Company] [Insert if the Company is a
Savings and Loan Holding Company: Savings and Loan Holding Company].]  The
Company is not, and has not been at any time since the date of the last
certification provided to the Investor pursuant to Section 4.1(d)(ii) of the
Standard Terms on [Insert Date], controlled (within the meaning of [Insert for
banks and Bank Holding Companies: the Bank Holding Company Act of 1956 (12
U.S.C. 1841(a)(2)) and 12 C.F.R. 225(a)(i)][Insert for savings associations and
Savings and Loan Holding Companies: the Home Owners’ Loan Act of 1933 (12 U.S.C.
1467a (a)(2)) and 12 C.F.R. 583.7]) by a foreign bank or company.

 

The foregoing certifications are made and delivered as of [                  ]
pursuant to Section 4.1(d)(ii) of the Standard Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Standard Terms.

 

[SIGNATURE PAGE FOLLOWS]

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Officer’s Certificate has been duly executed and
delivered as of the [    ] day of [                    ], 20[    ].

 

 

 

[COMPANY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NEW CONTRACTS AND MATERIAL AGREEMENTS

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BOARD OF DIRECTORS

 

CERTIFIED ENTITY: [CERTIFIED ENTITY](2)

 

NAME

 

ADDRESS

 

NARRATIVE(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  Include chart for each Certified Entity.

(3)  To the extent (x) any of the individuals was not a member of the board of
directors of such Certified Entity as of the last certification to the Investor,
include a narrative describing such individual’s relationship to the applicable
Investment Area(s) and Targeted Population(s) or, (y) if such Certified Entity
maintains accountability to residents of the applicable Investment Area(s) or
Target Population(s) through means other than representation on its governing
board of directors and such means have changed since the date of the last
certification to the Investor, a narrative describing such change.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE A

 

ADDITIONAL TERMS AND CONDITIONS

 

Company Information:

 

Name of the Company:  Citizens Bancshares Corporation

 

Corporate or other organizational form of Company:  C Corporation

 

Jurisdiction of Organization of Company:  Georgia

 

Appropriate Federal Banking Agency of Company:  Board of Governors of the
Federal Reserve

 

Name of Certified Entities:

 

Citizens Trust Bank

Citizens Bancshares Corporation

 

Corporate or other organizational form of each Certified Entity:

 

Citizens Trust Bank:  State Member Bank

Citizens Bancshares Corporation:  C Corporation

 

Jurisdiction of Organization of each Certified Entity:  Georgia

 

Appropriate Federal Banking Agency of each Certified Entity:  Board of Governors
of the Federal Reserve

 

Notice Information:

 

 

James E. Young

 

With Copy To:

 

 

President and Chief Executive Officer

 

Beth Lanier, Esq.

 

 

Citizens Bancshares Corporation

 

Bryan Cave LLP

 

 

75 Piedmont Avenue, S.E.

 

1201 West Peachtree Street, S.W.

 

 

Atlanta, GA 30303

 

Suite 1400

 

 

Fax: [REDACTED]

 

Atlanta, GA 30309

 

 

 

 

Fax: [REDACTED]

 

 

Terms of the Purchase:

 

Series of Preferred Stock Purchased:  Fixed Rate Cumulative Perpetual Preferred
Stock, Series C

 

Per Share Liquidation Preference of Preferred Stock: $1,000 per share

 

--------------------------------------------------------------------------------


 

Number of Shares of Preferred Stock Purchased: 4,379

 

Dividend Payment Dates on the Preferred Stock: Payable quarterly in arrears on
February 15, May 15, August 15 and November 15 of each year.

 

Purchase Price: $4,379,000

 

Closing:

 

Location of Closing:

Cadwalader, Wickersham & Taft LLP

 

One World Financial Center

 

New York, NY  10281

 

Time of Closing: 12:00PM Noon

 

Date of Closing:  September 17, 2010

 

--------------------------------------------------------------------------------


 

Wire Information for Closing:

 

ABA Number: [REDACTED]

 

 

Bank: [REDACTED]

 

 

Account Name: [REDACTED]

 

 

Account Number: [REDACTED]

 

 

Beneficiary: [REDACTED]

 

 

 

Contact for Confirmation of Wire Information:

 

 

 

 

 

Mr. Samuel J. Cox
EVP & Chief Financial Officer
Phone: (404) 575-8400
Email: SJCox@ctbatl.com

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

CAPITALIZATION

 

Capitalization Date:  August 31, 2010

 

Common Stock

 

Par value:  $1.00

 

Total Authorized:  20,000,000

 

Outstanding:  2,026,124 (1)

 

Subject to warrants, options, convertible securities, etc.:  120,003 (2)

 

Reserved for benefit plans and other issuances:  215,107 (3)

 

 

Remaining authorized but unissued:  17,973,876

 

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above):  None

 

Preferred Stock

 

Par value:  None

 

Total Authorized:  10,000,000

 

Outstanding (by series):

 

Fixed Rate Cumulative Perpetual Preferred Stock,  Series A — 0 shares

Fixed Rate Cumulative Perpetual Preferred Stock, Series B — 7,462 shares

 

Reserved for issuance:  None

 

Remaining authorized but unissued:  9,992,538

 

Holders of 5% or more of any class of capital stock

 

 

 

Primary Address

 

 

 

 

 

Herman J. Russell

 

30.15

%

504 Fair Street, SW, Atlanta, GA 30313

Hot Creek Capital, LLC

 

9.18

%

6900 South McCarran Blvd., Reno, NV 89509

National Community Investment Fund

 

5.23

%

2230 South Michigan Ave., Chicago, IL 60616

 

--------------------------------------------------------------------------------

(1)  Does not include 90,000 shares of non-voting common stock, $1.00 par value,
held by one shareholder.

(2)  Includes options granted (exercisable and non-exercisable) pursuant to
vesting schedule.

(3)  Includes options authorized and reserved, but not granted.

 

Letter Agreement · Schedule B

 

UST Sequence Number: 318

 

1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

MATERIAL ADVERSE EFFECT

 

List any exceptions to the representation and warranty in Section 3.1(g) of the
Securities Purchase Agreement — Standard Terms.

 

If none, please so indicate by checking the box:  x.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

LITIGATION

 

List any exceptions to the representation and warranty in Section 3.1(l) of the
Securities Purchase Agreement — Standard Terms.

 

 

If none, please so indicate by checking the box:  x.

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

COMPLIANCE WITH LAWS

 

List any exceptions to the representation and warranty in the second sentence of
Section 3.1(m) of the Securities Purchase Agreement — Standard Terms.

 

 

If none, please so indicate by checking the box:  x.

 

 

List any exceptions to the representation and warranty in the last sentence of
Section 3.1(m) of the Securities Purchase Agreement — Standard Terms.

 

 

If none, please so indicate by checking the box:  x.

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

REGULATORY AGREEMENTS

 

List any exceptions to the representation and warranty in Section 3.1(s) of the
Securities Purchase Agreement — Standard Terms.

 

 

If none, please so indicate by checking the box:  x.

 

1

--------------------------------------------------------------------------------